[FULBRIGHT & JAWORSKI L.L.P. LETTERHEAD] February 15, 2011 VIA EDGAR Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re: The Merger Fund VL (the “Fund”) Securities Act File No. 333-102461 Investment Company Act File No. 811-21279 Ladies and Gentlemen: Enclosed herewith for filing on behalf of the Fund by means of electronic transmission via the EDGAR System is Post-Effective Amendment No. 11 to the Fund’s Registration Statement under the Securities Act of 1933 and Amendment No. 12 to the Fund’s Registration Statement under the Investment Company Act of 1940 on Form N-1A.Should you have any comments or questions, please call the undersigned at (212) 318-3237. Thank you. Very truly yours, /s/ Laura L. Grossman Laura L. Grossman Enclosures
